—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered May 31, 1991, convicting defendant upon his plea of guilty of two counts of the crime of robbery in the second degree.
Defendant contends on appeal that the concurrent sentences of 5 to 15 years’ imprisonment were harsh and excessive. We disagree. Defendant was permitted to plead guilty to two counts of robbery in the second degree in full satisfaction of an eight-count indictment. The sentences defendant received were within statutory guidelines and were consistent with the plea bargain. Given these circumstances, as well as defendant’s past criminal history, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Spratt, 135 AD2d 983, lv denied 71 NY2d 903).
Levine, J. P., Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.